722 N.W.2d 420 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Christian Earl QUADA, Defendant-Appellee.
No. 130425. COA. No. 256068.
Supreme Court of Michigan.
October 18, 2006.
By order of April 28, 2006, the application for leave to appeal the January 10, 2006 judgment of the Court of Appeals was held in abeyance pending the decision in People v. Anstey (Docket No. 128368). On order of the Court, the case having been decided on July 31, 2006, 476 Mich. 436, 719 N.W.2d 579 (2006), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the defendant's conviction because dismissal is not a proper remedy for a violation of MCL 257.625a(6)(d).
MARILYN J. KELLY, J., would deny leave to appeal.